





[soldanjonevpoperation_image1.jpg]






July 1, 2015


Jon Soldan
4751 W. Kootenai CT Riverton, Utah 84096






Dear Jon,


I am pleased to offer you the position of Executive Vice President, Operations
at HealthEquity, Inc. (hereinafter referred to as “the Company”) upon the
following terms and conditions:


DATE OF COMMENCEMENT
Your start date will be August 3, 2015. This offer is contingent upon completion
of a successful background and credit check, and the execution of an agreement
between you and the Company containing non-solicitation, and non-disclosure
provisions.


COMPENSATION PACKAGE
Your salary will be equivalent to $220,000.00 per year and will be paid twice
monthly on the 15th
and last day of every month, equating to 24 pay periods per calendar year.


As the Executive Vice President, Operations, you will participate in the Company
Executive
Bonus Plan, where 33% of your base pay will be tied to individual, team and
company goals.
In determining the amount of bonus pay, the Company shall consider your work
performance, and the Company meeting corporate-wide goals. Bonuses are not a
guarantee and must be approved by the Compensation Committee of the Board of
Directors of the Company. Further details of this bonus policy are covered in
the Executive Bonus Plan document attached hereto.


In addition to your regular salary and potential bonus, you will also be granted
100,000 non- qualified stock options. These stock options are subject to final
approval by the Board of Directors of the Company. Further details of the
non-qualified stock options are covered in the Stock Option Agreements.


Upon acceptance of this position as Executive Vice President, Operations you
will be considered a Covered Person and required to comply with the provisions
of the HQY Insider Trading Policy, a copy of which is attached to this letter.


“AT WILL” EMPLOYMENT
Your employment with the Company is “at will”, which means that either you or
the Company
may terminate the relationship at any time. As such, neither this letter nor any
other oral or written representations may be considered a contract for any
specific period of time.





--------------------------------------------------------------------------------



Should you have any questions, feel free to contact me at (801) 727-1274.


Kindly indicate your understanding and acceptance of this offer letter by
signing below and returning a copy of the entire document to the People
Department.


We look forward to having you continue your association with HealthEquity, Inc.
and anticipate a long and successful future together.


Sincerely,


Natalie Atwood SVP, People HealthEquity, Inc.






ACCEPTANCE OF POSITION:


By signing this offer letter, I, Jon Soldan, accept the job offer of Executive
Vice President, Operations, at HealthEquity, Inc.
 
 
 
/s/ Jon Soldan
 
July 6, 2015
Signature
 
Date
 
 
 








